     Case 2:90-cv-00520-KJM-DB Document 6827
                                        6825 Filed 08/19/20
                                                   08/18/20 Page 1 of 2

 1   XAVIER BECERRA                                      ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                      GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                  ROBINS KAPLAN LLP
     Senior Assistant Attorney General                     2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                       Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                   Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                   Fax: (310) 229-5800
     ELISE OWENS THORN, State Bar No. 145931               E-mail: RSilberfeld@RobinsKaplan.com
 5   TYLER V. HEATH, State Bar No. 271478                Special Counsel for Defendants
     LUCAS L. HENNES, State Bar No. 278361
 6   Deputy Attorneys General
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 9    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
10

11                           IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                      SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                              Case No. 2:90-cv-00520 KJM-DB (PC)
16
                                          Plaintiffs, STIPULATION AND ORDER TO
17                                                    EXTEND TIME TO FILE AUGUST 18,
                    v.                                2020 JOINT REPORT ADDRESSING
18                                                    CURRENT COVID-19-RELATED
                                                      DEPARTURES FROM PROGRAM
19   GAVIN NEWSOM, et al.,                            GUIDE REQUIREMENTS AND
                                                      RESUMPTION OF PROGRAM GUIDE
20                                       Defendants. MENTAL HEALTH CARE

21

22          Under a July 28, 2020 order and an August 14 minute order, the Court directed the parties

23   to file a joint report by August 18 setting forth updates regarding any changes to Appendix A of

24   the stipulation filed May 20 (ECF No. 6679), and “their positions on the path to full resumption

25   of Program Guide level mental health care assuming the COVID-19 pandemic has not abated and

26   will not abate for some time.” (ECF Nos. 6791 and 6814.)

27          The parties met and conferred and worked to prepare a joint report to address the Court’s

28   orders. However, Defendants require some additional time to confer with their clients, given
     [3545068.2]                                  1
                                Stip. & Order Extend Time File Joint Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6827
                                        6825 Filed 08/19/20
                                                   08/18/20 Page 2 of 2

 1   competing demands on their time during the COVID-19 pandemic, and memorialize their

 2   position, particularly regarding the path to full resumption of Program Guide level mental health

 3   care. Plaintiffs agree to Defendants’ request for an additional three days to complete the joint

 4   report. Accordingly, the parties request an extension of three business days from the present

 5   August 18 due date, such that their joint report will be due by Friday, August 21.

 6             The Special Master is aware of and approves this stipulated request for additional time.

 7     Dated: August 18, 2020                                     XAVIER BECERRA
                                                                  Attorney General of California
 8                                                                ADRIANO HRVATIN
                                                                  Supervising Deputy Attorney General
 9

10                                                                /s/ Kyle A. Lewis
                                                                  Kyle A. Lewis
11                                                                Deputy Attorney General
                                                                  Attorneys for Defendants
12

13     Dated: August 18, 2020                                    ROSEN BIEN GALVAN & GRUNFELD LLP
14                                                                 /s/ Jessica Winter
15                                                                 Jessica Winter
                                                                   Attorneys for Plaintiffs
16

17             IT IS SO ORDERED.

18

19
       Dated: August 18, 2020
20

21

22

23

24

25

26

27

28
     [3545068.2]                                           2
                                    Stip. & [Prop.] Order Extend Time File Joint Report (2:90-cv-00520 KJM-DB (PC))
